TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-21-00071-CV


                                          C. W., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee




      FROM THE 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
     NO. 20-0008-CPS425, THE HONORABLE BETSY F. LAMBETH, JUDGE PRESIDING



                                              ORDER


PER CURIAM

               Appellant C. W. filed her notice of appeal on February 8, 2021. The appellate

record was complete on March 1, 2021, making appellant’s brief due on March 22, 2021. To

date, appellant’s brief has not been filed.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition).     The accelerated schedule requires greater compliance with

briefing deadlines. Therefore, we order Ernest J. Alderete to file appellant’s brief no later than

April 12, 2021. If the brief is not filed by that date, counsel may be required to show cause why

he should not be held in contempt of court.

               It is ordered on March 24, 2021.



Before Justices Goodwin, Triana, and Kelly